DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Regarding claim 10, claim 10 has been amended to include “and mixtures thereof”, however, the specification does not recite "and mixtures thereof” of the different types of coffee beans and therefore the amendment is seen to constitute an issue of new matter and as such must be deleted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 3, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. in view of Lingle US 7,003,897 in view of Songer. 
Regarding claims 1 and 8, Xu discloses a method for roasting beans comprising the steps of a) heating the coffee beans at a first rate until a first temperature is reached 
Claim 1 differs from Xu in the recitation that the heating rate of the coffee beans in step a) is specifically between 20 °C/minute and 40 °C/minute until the temperature of the beans is between 160 °C and 220 °C and that the heating rate of the coffee beans in step b) is specifically between 1 °C/minute and 10 °C/minute.
However Xu discloses adjusting the heating rate of the different steps in order to reduce acrylamide formation. Stated somewhat differently Xu teaches optimizing the heating rates of the coffee beans in order to reduce acrylamide formation. It would have been obvious to one of ordinary skill in the art to adjust the heating rates through routine experimentation to values including those presently claimed in order to reduce acrylamide formation. It has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. (MPEP 2144.05).
Xu discloses that the first crack occurs at about 186 °C (Abstract), and Lingle discloses that first crack can occur at a bean temperature of 355 °F = 179.4 °C. Therefore it is obvious that Xu teaches heating at a first rate until a bean temperature within the claimed range is reached.
Furthermore Songer discloses that from a flavor perspective the goal is to create a flavor profile made up of aromatics and a favorably perceived balance of sweet, acidic, and sometimes bitter sensations, while minimizing the less appreciated astringent or bitingly bitter sensations. The purpose of roasting coffee at a certain rate is not only to create desirable flavors, but also to ensure a level of degradation of less desirable flavors (Pg. 10). Stated somewhat differently Songer teaches optimizing the heating rates of the coffee beans in order to create desirable flavors while also ensuring a level of degradation of less desirable flavors. It would have been obvious to one of ordinary skill in the art to adjust the heating rates through routine experimentation to values including those presently claimed in order to create desirable flavors while also ensuring a level of degradation of less desirable flavors. It has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. (MPEP 2144.05).
Further regarding claim 1, claim 1 differs from Xu in view of Lingle in view of Songer in the recitation that the method further comprises a step c) performed after step b) and comprising heating the coffee beans by a heating rate between 15 °C/minute  and 40 °C/minute during maximum 3 minutes. However this step is rejected for the same reasons given above for steps a) and b). 
Regarding claim 3, Xu in view of Lingle in view of Songer discloses that time before the first crack (first burst) should be shorted in order to reduce the acrylamide content, Xu teaches optimizing the heating time of the coffee beans in order to reduce acrylamide formation. It would have been obvious to one of ordinary skill in the art to adjust the heating time of step a) through routine experimentation to values including 
Regarding claim 5, claim 5 is rejected for the same reasons given above at for claim 1.
Regarding claim 6, claim 6 differs from Xu in view of Lingle in view of Songer in the recitation that the heating rate in step c) is above 20 °C/minute during maximum 30 seconds, however claim 6 is rejected for the same reasons given above as for claim 1.
Regarding claim 7, Xu in view of Lingle in view of Songer discloses step b) is performed immediately after step a) (Xu, Abstract).
Regarding claim 9, Xu in view of Lingle in view of Songer discloses that the heating rate in step a) should be greater than in step b) therefore teaching at least a ratio of step a) to step b) should be greater than 1 (according to the formation rules of acrylamide in coffee we could short the time before the first burst and increase the heating rate to decrease the amount of acrylamide, at the same time, time after the first burst could be prolonged and the heating rate could be decreased to promote the degradation of acrylamide) (Xu, Abstract, Pg. 887, Conclusion) regarding the particular ratios of step a) to step b) since the ratio depends on the heating rates of each step, it would have been obvious to one of ordinary skill in the art to adjust the heating rates and subsequently the ratios of step a) to step b) through routine experimentation to values including those presently claimed in order to reduce acrylamide formation. It has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. (MPEP 2144.05).
Regarding claim 10, Xu in view of Lingle in view of Songer discloses that the coffee beans are green coffee beans (Xu, pg. 884, materials and methods).
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. in view of Lingle US 7,003,897 in view of Songer in view of Coffee Roasts from Dark to Light in view of Mojska et al. 
Regarding claim 4, claim 4 differs from Xu in view of Lingle in view of Songer in the recitation that the step b is performed until a maximum of 235 °C is reached.
Coffee Roasts from Dark to Light discloses that a medium coffee roast is achieved by heating until the beans reach the second crack at about 225 °C or 230 °C and darker coffee roast is achieved after heating the beans are heated to an internal temperature of 240 °C. It would have been obvious to one of ordinary skill in the art to modify the process of Xu in view of Lingle in view of Songer to include performing step b is until a maximum of 235 °C is reached in order to ensure that the coffee is at least provided with a medium/dark roast. Further Mojska discloses that darker roasted coffees have lower levels of acrylamide than lighter roasted coffees, providing additionally motivation for heating the coffee to the claimed temperature (Pg. 180, Left col., lines 26-30). 
Regarding claim 12, claim 12 differs from Xu in view of Lingle in view of Songer in the recitation that the step b is performed until a maximum of 230 °C is reached.
Coffee Roasts from Dark to Light discloses that a medium coffee roast is achieved by heating until the beans reach the second crack at about 225 °C or 230 °C and darker coffee roast is achieved after heating the beans are heated to an internal temperature of 240 °C. It would have been obvious to one of ordinary skill in the art to . 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. in view of Lingle US 7,003,897 in view of Songer in view of Gell US 4,494,314.
Regarding claim 11, claim 11 differs from Xu in view of Lingle in view of Songer in the recitation that the coffee beans are roasted in a rotating fluidized bed roaster.
Gell teaches it was known in the art to use a rotating fluidized bed roaster for roasting green coffee beans (col. 7, lines 28-50, col. 24, lines 3-20). It would have been obvious to one of ordinary skill in the art to modify Xu in view of Lingle in view of Songer such that the coffee beans are roasted in a rotating fluidized bed roaster as taught by Gell since it has been held that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results supports a conclusion of obviousness.
Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
Applicant argues that none of the references suggest rapid and sharp changes in the heating rates would achieve all the benefits of significantly decreasing the level of 
This argument has not been found persuasive, it was recited that Xu teaches that according to the formation rules of acrylamide in coffee we could short the time before the first burst and increase the heating rate to decrease the amount of acrylamide, at the same time, time after the first burst could be prolonged and the heating rate could be decreased to promote the degradation of acrylamide) (Abstract, Pg. 887, Conclusion, Pg. 884, Materials and methods). And it was further recited that Xu discloses adjusting the heating rate of the different steps in order to reduce acrylamide formation. Stated somewhat differently Xu teaches optimizing the heating rates of the coffee beans in order to reduce acrylamide formation. It would have been obvious to one of ordinary skill in the art to adjust the heating rates through routine experimentation to values including those presently claimed in order to reduce acrylamide formation. It has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. (MPEP 2144.05). It is noted that it was discussed that Songer discloses that from a flavor perspective the goal is to create a flavor profile made up of aromatics and a favorably perceived balance of sweet, acidic, and sometimes bitter sensations, while minimizing the less appreciated astringent or bitingly bitter sensations. The purpose of roasting coffee at a certain rate is not only to create desirable flavors, but also to ensure a level of degradation of less desirable flavors (Pg. 10). Stated somewhat differently Songer teaches optimizing the heating rates of the coffee beans in order to create desirable flavors while also ensuring a level of degradation of less desirable flavors. It would have been obvious to one of ordinary .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krebs US 2009/0098264 and Moon 7360481 (Fig. 11) each disclose coffee roasting processes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316.  The examiner can normally be reached on M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792